UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-03735 The New Economy Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: November 30 Date of reporting period: August 31, 2012 Vincent P. Corti The New Economy Fund 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Kathryn A. Sanders O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments The New Economy Fund® Investment portfolio August 31, 2012 unaudited Common stocks — 85.71% Shares Value CONSUMER DISCRETIONARY — 19.50% Galaxy Entertainment Group Ltd.1 $ Comcast Corp., Class A Comcast Corp., Class A, special nonvoting shares Amazon.com, Inc.1 Netflix, Inc.1 DIRECTV1 Lions Gate Entertainment Corp.1 News Corp., Class A MGM China Holdings Ltd. Sands China Ltd. Liberty Media Corp., Class A1 Daily Mail and General Trust PLC, Class A, nonvoting Sky Deutschland AG1 Time Warner Inc. Garmin Ltd. SJM Holdings Ltd. Li & Fung Ltd. John Wiley & Sons, Inc., Class A Melco Crown Entertainment Ltd. (ADR)1 Tractor Supply Co. Time Warner Cable Inc. Reed Elsevier PLC Home Depot, Inc. Paddy Power PLC Kingfisher PLC JCDecaux SA WPP PLC Groupon, Inc., Class A1,2 Zhongsheng Group Holdings Ltd. CTC Media, Inc. Churchill Downs Inc. YUM! Brands, Inc. NIKE, Inc., Class B Las Vegas Sands Corp. Multi Screen Media Private Ltd.1,2,3 HEALTH CARE — 17.55% Hologic, Inc.1 Grifols, SA, Class A1 Gilead Sciences, Inc.1 Alexion Pharmaceuticals, Inc.1 Thermo Fisher Scientific Inc. Edwards Lifesciences Corp.1 Forest Laboratories, Inc.1 Celesio AG Stryker Corp. McKesson Corp. Biogen Idec Inc.1 Illumina, Inc.1 Exelixis, Inc.1,4 Amgen Inc. NuVasive, Inc.1,4 Allergan, Inc. St. Jude Medical, Inc. BioMarin Pharmaceutical Inc.1 Orthofix International NV1 Medtronic, Inc. Richter Gedeon Nyrt Mesoblast Ltd.1 Amil Participações SA, ordinary nominative Hill-Rom Holdings, Inc. Teva Pharmaceutical Industries Ltd. (ADR) Volcano Corp.1 Endo Health Solutions Inc.1 Zimmer Holdings, Inc. ArthroCare Corp.1 INFORMATION TECHNOLOGY — 17.11% Apple Inc. Samsung Electronics Co. Ltd. Baidu, Inc., Class A (ADR)1 Texas Instruments Inc. NetEase, Inc. (ADR)1 Microsoft Corp. Computer Sciences Corp. Adobe Systems Inc.1 Accenture PLC, Class A Mail.ru Group Ltd. (GDR) Oracle Corp. AAC Technologies Holdings Inc. Yahoo! Inc.1 Logitech International SA1 Trimble Navigation Ltd.1 Hexagon AB, Class B AOL Inc.1 eBay Inc.1 SINA Corp.1 Autodesk, Inc.1 EMC Corp.1 Motorola Solutions, Inc. Avid Technology, Inc.1 FactSet Research Systems, Inc. Avago Technologies Ltd. ASML Holding NV Gemalto NV Maxim Integrated Products, Inc. Electronic Arts Inc.1 KLA-Tencor Corp. Rovi Corp.1 DTS, Inc.1 Quantum Corp.1 Nokia Corp. FINANCIALS — 9.57% AIA Group Ltd. Wells Fargo & Co. State Street Corp. Chongqing Rural Commercial Bank Co., Ltd., Class H Agricultural Bank of China, Class H Aon PLC, Class A Marsh & McLennan Companies, Inc. Aberdeen Asset Management PLC Assured Guaranty Ltd. Zions Bancorporation JPMorgan Chase & Co. Banco Santander, SA1 HDFC Bank Ltd. Fifth Third Bancorp Industrial and Commercial Bank of China Ltd., Class H First American Financial Corp. Bank of China Ltd., Class H Longfor Properties Co. Ltd. China Construction Bank Corp., Class H Stewart Information Services Corp. IndusInd Bank Ltd. Banco Santander (Brasil) SA, units Banco Santander (Brasil) SA, units (ADR) Ping An Insurance (Group) Co. of China, Ltd., Class H Kotak Mahindra Bank Ltd. Citigroup Inc. Old Republic International Corp. Genworth Financial, Inc., Class A1 INDUSTRIALS — 8.14% AirAsia Bhd.3 Union Pacific Corp. Ryanair Holdings PLC (ADR)1 PT AKR Corporindo Tbk Verisk Analytics, Inc., Class A1 United Parcel Service, Inc., Class B CSX Corp. JG Summit Holdings, Inc. MSC Industrial Direct Co., Inc., Class A FedEx Corp. Exponent, Inc.1 United Continental Holdings, Inc.1 Iron Mountain Inc. Beacon Roofing Supply, Inc.1 United Stationers Inc. TELECOMMUNICATION SERVICES — 5.66% Crown Castle International Corp.1 SOFTBANK CORP. Millicom International Cellular SA (SDR) Vodafone Group PLC Avanti Communications Group PLC1,4 Sprint Nextel Corp., Series 11 MetroPCS Communications, Inc.1 MTN Group Ltd. tw telecom inc.1 Telephone and Data Systems, Inc. Leap Wireless International, Inc.1 United States Cellular Corp.1 ENERGY — 1.65% Schlumberger Ltd. FMC Technologies, Inc.1 Baker Hughes Inc. CONSUMER STAPLES — 0.84% Costco Wholesale Corp. MATERIALS — 0.68% Monsanto Co. Ube Industries, Ltd. UTILITIES — 0.30% SSE PLC MISCELLANEOUS — 4.71% Other common stocks in initial period of acquisition Total common stocks (cost: $5,117,220,000) Preferred stocks — 0.17% FINANCIALS — 0.06% Zions Bancorporation, Series C, 9.50% noncumulative depositary shares MISCELLANEOUS — 0.11% Other preferred stocks in initial period of acquisition Total preferred stocks (cost: $11,000,000) Pincipal amount Bonds & notes — 0.04% ) TELECOMMUNICATION SERVICES — 0.04% Cricket Communications, Inc. 7.75% 2016 $ Cricket Communications, Inc. 7.75% 2020 Total bonds & notes (cost: $2,704,000) Principal amount Value Short-term securities — 14.06% ) ) Fannie Mae 0.10%–0.18% due 10/1/2012–7/1/2013 $ $ U.S. Treasury Bills 0.116%–0.193% due 9/20/2012–8/22/2013 Federal Home Loan Bank 0.12%–0.19% due 10/12–10/24/2012 Freddie Mac 0.14%–0.17% due 11/19/2012–5/29/2013 Procter & Gamble Co. 0.14% due 10/29–11/27/20125 Variable Funding Capital Corp. 0.15%–0.20% due 9/7–10/15/20125 JPMorgan Chase & Co. 0.28% due 10/31/2012 Jupiter Securitization Co., LLC 0.18% due 9/5/20125 Straight-A Funding LLC 0.18% due 10/1–11/2/20125 General Electric Co. 0.13% due 9/4/2012 General Electric Capital Corp. 0.16% due 9/13/2012 eBay Inc. 0.16% due 9/12/20125 Federal Farm Credit Banks 0.19% due 8/13/2013 Abbott Laboratories 0.11%–0.15% due 9/4–9/25/20125 United Technologies Corp. 0.21% due 10/18/20125 NetJets Inc. 0.13% due 9/17/20125 Private Export Funding Corp. 0.28% due 2/8/20135 Coca-Cola Co. 0.19% due 9/6/20125 Google Inc. 0.14% due 11/20/20125 Wal-Mart Stores, Inc. 0.11% due 9/13/20125 Total short-term securities (cost: $1,061,010,000) Total investment securities (cost: $6,191,934,000) Other assets less liabilities Net assets $ As permitted by U.S. Securities and Exchange Commission regulations, “Miscellaneous” securities include holdings in their first year of acquisition that have not previously been publicly disclosed. 1Security did not produce income during the last 12 months. 2Acquired through a private placement transaction exempt from registration under the Securities Act of 1933. May be subject to legal or contractual restrictions on resale. Further details on these holdings appear below. Percent Acquisition Cost Value of net date(s) ) ) assets Groupon, Inc., Class A 12/17/2010 $ $ % Multi Screen Media Private Ltd. 9/6/2000–4/18/2002 Total restricted securities $ $ % 3Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities was $92,462,000, which represented 1.23% of the net assets of the fund. This amount includes $85,854,000 related to certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. 4The fund owns 5% or more of the outstanding voting shares of this company. See the table on the following page for additional information. 5Acquired in a transaction exempt from registration under section 4(2) of the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities was $329,605,000, which represented 4.37% of the net assets of the fund. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares. Further details on these holdings and related transactions during the nine months ended August 31, 2012, appear below. Beginning shares Additions Reductions Ending shares Dividend income ) Value of affiliates at 8/31/2012 ) Exelixis, Inc. — — $
